DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8876749, 9477342, and 10350398 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed in the Response After Final Action on 02/10/21 has been entered. Claim 9 remains pending in the application. Claim 8 has been cancelled. 
The terminal disclaimer filed on February 10, 2021 has overcome the Double Patent rejection presented in the Final Rejection mailed 01/12/21. However, upon further consideration and search, a new ground of rejection is made in view of Rasor et al. (USPN 6959708).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasor et al. (USPN 6959708).
Regarding claim 1, Rasor teaches a CO2 enriched medical therapy solution (Figure 4; “FIG. 4 shows the embodiment of FIG. 1 during discharge of the gas and drug solution” [Col 4, line 53]) made in accordance with the method comprising the steps of: providing a portable compressed CO2 unit (collar 110) adapted for selective attachment of a compressed gas cylinder containing compressed CO2 (CO.sub.2 cartridge 101) thereto (Figure 1); selectively securing the compressed gas cylinder containing compressed CO2 to the compressed CO2 unit (Figure 1; “In the embodiments shown in FIGS. 1-7 here a collar 110 is screwed onto the CO.sub.2 cartridge neck 105.” [Col 5, line 58]); providing a reservoir (head 112) with a medical therapy solution (drug agent 115; “container of a quantity of drug-containing liquid” [Col 5, line 48]; “the drug solution” [Col 8, line 8]); communicably interconnecting the reservoir with the compressed CO2 unit (Figures 5a-5d); and initiating the compressed CO2 unit to deliver compressed CO2 from the compressed gas cylinder and draw the medical therapy solution from the reservoir to generate a CO2 enriched medical therapy solution (“During the dose's passage through the venturi constriction, the controlled quantity of high velocity gas aspirates a correspondingly controlled amount of drug agent 115 through a capillary passage 160 from the drug reservoir 115. The CO.sub.2 /drug mixture 199 then is discharged as a dose of spray through a hole in the top 171 of the dispenser.” [Col 6, line 49]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783